Name: Decision of the EEA Joint Committee No 71/97 of 4 October 1997 amending Annex XX (Environment) to the EEA Agreement
 Type: Decision
 Subject Matter: European construction;  environmental policy;  deterioration of the environment;  information and information processing
 Date Published: 1998-02-05

 5.2.1998 EN Official Journal of the European Communities L 30/44 DECISION OF THE EEA JOINT COMMITTEE No 71/97 of 4 October 1997 amending Annex XX (Environment) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol Adjusting the Agreement on the European Economic Area, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas Annex XX to the Agreement was amended by Decision of the EEA Joint Committee No 50/97 (1); Whereas Commission Decision 96/302/EC of 17 April 1996 on establishing a format in which information is to be provided pursuant to Article 8(3) of Council Directive 91/689/EEC on hazardous waste (2) is to be incorporated into the Agreement, HAS DECIDED AS FOLLOWS: Article 1 The following point shall be inserted after point 32aa (Council Decision 94/904/EC) in Annex XX to the Agreement: 32ab. 396 D 0302: Commission Decision 96/302/EC of 17 April 1996 on establishing a format in which information is to be provided pursuant to Article 8(3) of Council Directive 91/689/EEC on hazardous waste (OJ L 116, 11.5.1996, p. 26). Article 2 The texts of Decision 96/302/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic. Article 3 This Decision shall enter into force on 5 October 1997, provided that all the notifications pursuant to Article 103(1) of the Agreement have been made to the EEA Joint Committee. Article 4 This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Communities. Done at Brussels, 4 October 1997. For the EEA Joint Committee The President E. BULL (1) Not published in the Official Journal. (2) OJ L 116, 11. 5. 1996, p. 26.